DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Avenson fails to disclose the feature "a lens at a side of the light source away from the reference substance," as recited in amended claim 1.
Examiner respectfully disagrees. Avenson teaches a lens (Fig.1B, 175) at a side of the light source (Fig.1A, 145, as shown in Fig.1B, the lens 175 is at the left side of the light source 145), also the lens (Fig.1B, 175) is away from the reference substance (Fig.1A, 155, as shown in Fig.1B, there is a distance between the lens 175 and the reference substance 155), and therefore Avenson teaches a lens (Fig.1B, 175) at a side of the light source (Fig.1A, 145) away from the reference substance (Fig.1A, 155).
Regarding Applicant’s argument that Avenson fails to disclose the above- mentioned feature, "an image sensor at the top portion of the inner cavity and at a side of the lens away from the reference substance," as recited in amended claim 1.
Examiner respectfully disagrees. As shown in the reproduced Fig.1A of Avenson below, 125 is a photodetector, also column 8, lines 7-15 teaches Fig.1A, 125 is a photodetector. Therefore Avenson teaches an image sensor (Fig.1A, 125) at the top 

    PNG
    media_image1.png
    807
    848
    media_image1.png
    Greyscale

Regarding Applicant’s argument that Avenson fails to disclose the above-mentioned feature, "a processor for calculating a displacement information of the reference substance in a vertical direction, and calculating an acceleration of the reference substance according to the displacement information," as recited in amended claim 1.
Examiner respectfully disagrees. Avenson teaches a processor for calculating a displacement information of the reference substance in a vertical direction, and 
Regarding Applicant’s argument that Curry fails to disclose “an elastic guide between the cavity wall of the inner cavity and the reference substance that limits the reference substance in a horizontal direction and allows the reference substance to move only in a vertical direction”.
Examiner respectfully disagrees. Curry teaches “the liners 48 and 50 securely hold the spring 42 in position and constrain all vibrations thereof to transverse vibrations along the axis 22. Vibration from the aforementioned vibrating object is coupled via the case 20 and the liners 48 and 50 to the vibratory element 12 resulting in a vibrational displacement of the pedestals 38 and 40 along the axis 22 and transverse to a plane of the gap 46” in column 3, line 67 to column 4, line 6. As shown in Fig.1 of Curry, the axis 22 is a vertical axis, and Curry teaches constrain all vibrations thereof to transverse vibrations along the axis 22, therefore the spring 42 limits the horizontal movement of pedestals 38 and 40, and only allow pedestals 38 and 40 to move in the direction of the vertical axis 22.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Avenson et al. (U.S. Publication No. 9702992) in view of Curry (U.S. Patent No. 4872348).
Regarding clam 1, Avenson teaches an acceleration measuring device, comprising: a housing (Fig.1A, 140) having an inner cavity with a cavity wall (As shown in Fig.1A, housing 140 has an inner cavity), a bottom portion at a bottom end of the cavity wall, and a top portion opposite to the bottom portion; a reference substance (Fig.1A, 155) in the inner cavity through an elastic supporting member (Fig.1A, 115), the elastic supporting member being connected between the bottom portion of the inner cavity and the reference substance (As shown in Fig.1A, the spring 115 is connected between the bottom portion of the inner cavity and the reference substance 155); a light source (Fig.1A, 145) at a side of the reference substance away from the bottom portion of the inner cavity (As shown in Fig.1A); a lens (Fig.1B, 175) at a side of the light source away from the reference substance; an image sensor (Fig.1A, 125) at the top portion of the inner cavity and at a side of the lens away from the reference substance for receiving a light emitted by the light source and scattered by the lens; and a processor for calculating a displacement information of the reference substance in a vertical direction according to a light received by the image sensor, and calculating an 
Avenson is silent about an elastic guide between the cavity wall of the inner cavity and the reference substance that limits the reference substance in a horizontal direction and allows the reference substance to move only in a vertical direction.
Curry teaches an elastic guide (Fig.1, 42) between the cavity wall (Fig.5, 26) of the inner cavity and the reference substance (As shown in Fig.5) that limits the reference substance in a horizontal direction and allows the reference substance to move only in a vertical direction (Column 3, line 38 to column 4, line 46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Curry’s disk-shaped spring 42 into Avenson’s sensor because it would reduce noise introduced by horizontal movement of Avenson’s mass.
Regarding claim 5, the combination of Avenson and Curry teaches all the features of claim 1 as outlined above, Avenson further teaches wherein the elastic guide is a beryllium bronze spring (Column 9, lines 1-3).
Regarding claim 6, the combination of Avenson and Curry teaches all the features of claim 1 as outlined above, Curry further teaches wherein the elastic guide (Fig.1, 42) is horizontally connected between a periphery of the reference substance and the cavity wall of the inner cavity (As shown in Figs.1 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Curry’s disk-shaped spring 42 into 
Regarding claim 8, the combination of Avenson and Curry teaches all the features of claim 1 as outlined above, Avenson further teaches an electromagnetic stabilizing mechanism comprising: an electromagnet (Fig.1A, 130); and an electromagnetic coil (Fig.1A, 110) corresponding to the electromagnet, wherein when the image sensor is configured to detect a displacement information of the reference substance (Column 7, line 56 to column 8, line 15 and column 10, line 57 to column 11, line 6), the electromagnetic coil (Fig.1A, 110) is energized to generate a magnetic field, and the electromagnet drives the reference substance to be stable under the action of the magnetic field (Column 11, lines 1-6).
Avenson is silent about the electromagnet is at a periphery of the reference substance; and the electromagnetic coil is on an inner wall of the inner cavity.
However Avenson teaches the electromagnet is on an inner wall of the inner cavity (Column 7, lines 26-55) and the electromagnetic coil (Fig.1A, 110) is at a periphery of the reference substance (As shown in Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to exchange location of the electromagnet and the electromagnetic coil, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).



s 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Avenson et al. (U.S. Publication No. 9702992) in view of Curry (U.S. Patent No. 4872348) and Fernihough (U.S. Publication No. 20140112094).
Regarding claim 2, the combination of Avenson and Curry teaches all the features of claim 1 as outlined above, Avenson further teaches wherein the reference substance (Fig.1A, 155) is secured in a bracket (As shown in Figs.1A-1B, the reference substance 155 is secured in a bracket 105).
The combination of Avenson and Curry is silent about the elastic supporting member is vertically connected between the bottom portion of the inner cavity and the bracket.
Fernihough teaches the elastic supporting member (Fig.3A, 310) is vertically connected between the bottom portion of the inner cavity and the bracket/mass (As shown in Figs.3A-3B, elastic member 318 is connected between the bottom portion of the inner cavity and the bracket/mass 306).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to connect Avenson’s spring 115 between Avenson’s bracket 105 and the bottom portion of the inner cavity because it would provide a better support along the vertical direction.
Regarding claim 3, the combination of Avenson and Curry teaches all the features of claim 1 as outlined above, the combination of Avenson and Curry is silent about wherein the elastic supporting member is vertically connected between the bottom portion of the inner cavity and the reference substance.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to connect Avenson’s spring 115 between Avenson’s reference substance 155 and the bottom portion of the inner cavity because it would provide a better support along the vertical direction.
Regarding claim 7, the combination of Avenson and Curry teaches all the features of claim 1 as outlined above, Avenson further teaches wherein the reference substance (Fig.1A, 155) is secured in a bracket (As shown in Figs.1A-1B, the reference substance 155 is secured in a bracket 105).
Curry further teaches the elastic guide (Fig.1, 42) is connected between the cavity wall of the inner cavity and the bracket (As shown in Figs.1 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Curry’s disk-shaped spring 42 into Avenson’s sensor because it would reduce noise introduced by horizontal movement of Avenson’s mass.
The combination of Avenson and Curry is silent about the elastic supporting member is vertically connected between the bottom portion of the inner cavity and the bracket, and the elastic guide is connected between the cavity wall of the inner cavity and the bracket.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to connect Avenson’s spring 115 between Avenson’s bracket 105 and the bottom portion of the inner cavity because it would provide a better support along the vertical direction.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Avenson et al. (U.S. Publication No. 9702992) in view of Curry (U.S. Patent No. 4872348) and Kim et al. (U.S. Publication No. 20130016940).
Regarding claim 9, the combination of Avenson and Curry teaches all the features of claim 1 as outlined above, the combination of Avenson and Curry is silent about wherein the light source is a parallel light source.
Kim teaches wherein the light source is a parallel light source (Paragraph 53).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use parallel light source in Avenson’s sensor device because it would increase the quantity of light reflected back as taught by Kim.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Avenson et al. (U.S. Publication No. 9702992) in view of Curry (U.S. Patent No. 4872348) and Keissary et al. (U.S. Publication No. 20120026734).

Keissary teaches wherein the lens (Fig.6, 110) is a conical lens (As shown in Fig.6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a conical lens in Avenson’s sensor device because it would increase the quantity of light reflected back.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Avenson et al. (U.S. Publication No. 9702992) in view of Curry (U.S. Patent No. 4872348) and Thompson (U.S. Publication No. 20160116499).
Regarding clam 1, Avenson teaches an acceleration measuring method for measuring acceleration of an object, comprising: providing an acceleration measuring device comprising: a housing (Fig.1A, 140) having an inner cavity with a cavity wall (As shown in Fig.1A, housing 140 has an inner cavity), a bottom portion at a bottom end of the cavity wall, and a top portion opposite to the bottom portion; a reference substance (Fig.1A, 155) in the inner cavity through an elastic supporting member (Fig.1A, 115), the elastic supporting member being connected between the bottom portion of the inner cavity and the reference substance (As shown in Fig.1A, the spring 115 is connected between the bottom portion of the inner cavity and the reference substance 155); a light source (Fig.1A, 145) at a side of the reference substance away from the bottom portion of the inner cavity (As shown in Fig.1A); a lens (Fig.1B, 175) at a side of the light source 
Avenson is silent about an elastic guide between the cavity wall of the inner cavity and the reference substance that limits the reference substance in a horizontal direction and allows the reference substance to move only in a vertical direction and the processor calculates an acceleration according to the displacement signal and the following formula: a = K S/M, where a is the acceleration, K is a stiffness coefficient of the elastic supporting member, S is the displacement of the reference substance in a vertical direction, and M is a mass of the reference substance.
Curry teaches an elastic guide (Fig.1, 42) between the cavity wall (Fig.5, 26) of the inner cavity and the reference substance (As shown in Fig.5) that limits the reference substance in a horizontal direction and allows the reference substance to move only in a vertical direction (Column 3, line 38 to column 4, line 46).

the combination of Avenson and Curry is silent about the processor calculates an acceleration according to the displacement signal and the following formula: a = K S/M, where a is the acceleration, K is a stiffness coefficient of the elastic supporting member, S is the displacement of the reference substance in a vertical direction, and M is a mass of the reference substance.
Thompson teaches the processor calculates an acceleration according to the displacement signal and the following formula: a = K S/M, where a is the acceleration, K is a stiffness coefficient of the elastic supporting member, S is the displacement of the reference substance in a vertical direction, and M is a mass of the reference substance (Paragraph 52).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Thompson’s formula to calculate an acceleration in Avenson’s sensor because it is a common and accurate way to calculate an acceleration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/XIN Y ZHONG/Primary Examiner, Art Unit 2861